Title: From George Washington to Henry Bouquet, 7 July 1758
From: Washington, George
To: Bouquet, Henry



Sir
Camp near Fort Cumberland 7th July 1758.

Colo. Byrd with 8 Companies of his Regiment arrivd here Yesterday. He left many Sick Men behind him as may be seen by the Inclosd return—this diminution, together with the Company Posted at Edwards’s & Pearsalls reduces our strength considerably.
I am a good deal at a loss therefore to know how to Act for the best, since your last Orders for joining you at Rays Town were not positive, and seemd to be given on a Supposition that Mr Walker either coud not, or was not to supply us with Provisions here. your doubts on this head will in some measure be obviated when you see Mr Walkers Letter to me, and the returns of our Provisions which I now send. If this therefore was your motive for desiring a Garrison to be left at this place and for me to March on to Rays Town with the remainder of the Virginia Troops You will I presume countermand our March to that place for the following Reason’s—first because 300 Men may I think open the Communication to Rays Town with safety (and with much greater ease and Convenience than if our whole Body Marches on incumberd with a number of Waggons[)]—Secondly it will if the Army is oblig’d to take this Rout as I am told from all hands it inevitably must, prevent the fatigues of a Counter March to Men & Horses Just going upon Service; thirdly it will afford us an oppertunity of lodging our Provisions and Stores here while the Waggon’s may return for another Convoy, & by that means save the great expence of transporting them to Rays Town and back again if we shoud not be able to proceed on from thence—and fourthly Colo. Byrd assures me that the Indians with him absolutely refuse to March any other Road than this they know.

I was advisd to hint these matters to you, & wait the result of your answer before I put the whole in Motion—whatever you direct under these Circumstances I shall execute with as much punctuallity & expedition as in my power. I enclose a return of the No. of Waggons now at this place that you may be a judge of the Expence.
Captn Dagworthy telling me that Govr Sharpe is to open the Road to the Town Creek, which is within 15 Miles of this place and as Maryland has near 200 Men here fit for Duty I hope you will be of opinion that they are sufficiently strong to proceed on the Fort Frederick Road without a Reinforcement from us, especially if you will please to consider that they are in a manner coverd by the Troops at this place and those which may be employd on the Road to Rays Town ⟨on⟩ which I shall send a Detachment tomorrow to cut till I receive your further Orders.
A Pretty good stock of liquor came up with the last Convoy. We have no Hay at this place—twas Corn I calld forage. We shall have Tools sufficient for opening the Road to Rays Town among the Artificers of Byrds Regiment and I enclose a list of what is here belonging to Maryland that you may be able to judge of our wants.
I am sorry to hear that the Cuttawbas have so egregiously misbehavd themselves—when I write to the Govr of Virginia which I expect may be in a few days I shall touch on this Subject. I am Sir Yr most Obedt Hble Servt

Go: Washington


P.S. Please to excuse my Blotting—my Paper is wet.

